                                Case 20-12822             Doc 8      Filed 03/07/20             Page 1 of 3
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 20-12822-NVA
The Law Offices of Jonathan S. Resnick,                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-1                  User: lalexande                    Page 1 of 1                          Date Rcvd: Mar 05, 2020
                                      Form ID: 309F1                     Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 07, 2020.
db             +The Law Offices of Jonathan S. Resnick, LLC,     3655A Old Court Road,    Suite 1,
                 Baltimore, MD 21208-3959
31428078       +Beacham Square,    3635 Old Court Road,    Baltimore, MD 21208-3906
31428076       +ECP Capital,    8177 Glades Road,    Boca Raton, FL 33434-4071
31428081       +Fallstaff Capital LLC,    6999 Reisterstown Rd,     Baltimore, MD 21215-1430
31428079       +Forwardline Financial,    3835 E. Thousand Oaks Blvd.,     Westlake Village, CA 91362-3637
31428083       +Holland & Knight,    PO Box 864084,    Orlando, FL 32886-4084
31428077       +JP Morgan Chase Bank,    PO Box 1423,    Charlotte NC 28201-1423
31428082        Karen Parkin,    Boca Raton, FL
31428075       +Krunchcash,   200 E. Palmetto Park Rd Apt. 700,      Boca Raton, FL 33432-5628
31428080       +Robert Spielman,    4001 Old Court Road,    Baltimore, MD 21208-6518
31428084       +Star 2 Star Communications,     600 Tallevast Road,    Sarasota, FL 34243-3254

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 07, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 5, 2020 at the address(es) listed below:
              US Trustee - Baltimore   USTPRegion04.BA.ECF@USDOJ.GOV
                                                                                            TOTAL: 1
                                 Case 20-12822                 Doc 8         Filed 03/07/20              Page 2 of 3

 Information to identify the case:
 Debtor
                   The Law Offices of Jonathan S. Resnick, LLC                                 EIN 47−2754082
                   Name


 United States Bankruptcy Court District of Maryland
                                                                                               Date case filed for chapter 11 3/4/20
 Case number: 20−12822 NVA                    Chapter: 11


Official Form 309F1 (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice. Consult a lawyer to determine your rights in this case. Visit
http://www.mdb.uscourts.gov/ and click on Filing Without An Attorney for additional resources and information.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       The Law Offices of Jonathan S. Resnick, LLC


  2. All other names used in the aka The Law Offices of Jonathan S. Resnick, PLLC
     last 8 years

                                              3655A Old Court Road
  3. Address                                  Suite 1
                                              Baltimore, MD 21208


  4. Debtor's attorney                        PRO SE
      Name and address


  5. Bankruptcy clerk's office                Baltimore Division                                          Hours open:
      Documents in this case may be filed     101 West Lombard Street, Ste. 8530                          8:45 − 4:00 PM
      at this address.                        Baltimore, MD 21201
      You may inspect all records filed in                                                                Contact phone (410) 962−2688
      this case at this office or online at
      www.pacer.gov.                          Clerk of the Bankruptcy Court:
                                              Mark A. Neal                                                Date: 3/5/20

                                                                                                           For more information, see page 2 >




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
                                Case 20-12822                   Doc 8          Filed 03/07/20              Page 3 of 3
Debtor The Law Offices of Jonathan S. Resnick, LLC                                                                                 Case number 20−12822


  6. Meeting of creditors                                                                                   Location:
      The debtor's representative must    April 1, 2020 at 12:00 PM
      attend the meeting to be questioned                                                                   101 W. Lombard Street, Garmatz
      under oath.                         The meeting may be continued or adjourned to a later
      Creditors may attend, but are not   date. If so, the date will be on the court docket.                Courthouse, 2nd Fl., #2650,
      required to do so.                                                                                    Baltimore, MD 21201


  7. Proof of claim deadline                  Deadline for filing proof of claim:
                                              For all creditors (except a governmental unit): 6/30/20
                                              For a governmental unit: 8/31/20

                                              A proof of claim is a signed statement describing a creditor's claim. A Proof of Claim may be filed
                                              electronically from the court's web site at http://www.mdb.uscourts.gov/content/electronic−filing−claims. A
                                              proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's office.

                                              Your claim will be allowed in the amount scheduled unless:

                                                      • you
                                                        your claim is designated as disputed, contingent, or unliquidated;
                                                      • you file a proof of claim in a different amount; or
                                                      •     receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.   Deadline for filing the complaint:


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.


                                              The U.S. Bankruptcy Court for the District of Maryland offers all parties the ability to receive court notices
  12. Debtor electronic
      bankruptcy noticing
                                              and orders via email, instead of U.S. mail. To participate, debtors must complete and file a DeBN request
                                              form with the Court −− additional information is available under Programs & Services at
                                              http://www.mdb.uscourts.gov. Other parties (non−debtors) can register at ebn.uscourts.gov.




Official Form 309F1 (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                           page 2
